DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has now been filed in the pending application (see paper filed 12/16/20).

Information Disclosure Statement
The information disclosure statement filed 12/04/19 comprises reference #4, an NPL document with accompanying citation that fails to disclose any sort of date for the publication and thus fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Response to Arguments
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 03/08/21, with respect to the objection of the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn since amendments to both the specification and drawings now account for all reference numbers within the drawings.
Applicant’s arguments, see page 8 of Applicant’s Remarks, filed 03/08/21, with respect to the objection of claims 1 and 11 have been fully considered and are persuasive.  The objection of these claims has been withdrawn since amendments remedy the previous issues.
Applicant’s arguments, see pages 8-9 of Applicant’s Remarks, filed 03/08/21, with respect to the 35 USC 101 rejection of claims 1-14 have been fully considered and are persuasive.  The 35 USC 101 rejection of these claims has been withdrawn since amendments overcome the rejection.  The Examiner finds the recited claims as eligible under 35 USC 101 since they recite additional elements that amount to significantly more than the judicial exception and thus integrate the judicial exception into a practical application.  In particular, the claims now recite that an actual image is produced and output by the method-type deep learning image processing of the claims.  Further, the claims additionally recite the method now being explicitly performed by a processor of an image server and thus explicitly tie the processing to a practical application.
An updated prior art search has yielded no additional applicable, as per prior art rejection purposes, results.  Therefore, the Examiner deems the claims in condition for allowance.

Allowable Subject Matter
Claims 1-15 are allowed.

In reference to claim 1, the Examiner makes note of a term/concept which, in combination and integration with the other limitations of the claims, is seen as the major novel aspect of the invention and which was not found in the prior art of record.  The Examiner makes note of the term/concept of generating a virtual dyeing hair image using a deep learning neural network to generate a semantic map of an original image and a trimap of the original image based upon the semantic map and original image, generating by generative adversarial networks a transformed hair color and outputting the virtual hair dyeing image by synthesizing the original and transformed hair color image.
In reference to claims 2-15, claims 2-15 depend upon allowable claim 1 and are therefore also deemed allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.


/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/15/21